Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-10, 13-21, 23-26, 29-37, 39-42, 45-51, 53-57, and 59-64 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 17, 33, 45, 49, 55, 61, and 64, the combination of limitations involving,  receiving, from a network, a relay selection rule, the relay selection rule comprising at least one relay radio layer condition and at least one upper layer condition that comprises a proximity services (ProSe) Relay UE identifier (ID) and relay connectivity information, wherein the at least one relay radio layer condition comprises a provisioned ProSe Relay Indication (PRI) indicating a relay selection policy for accessing the network, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, TS 23.303 (3GPP TS 23.303 V12.4.0), TR 23.713 (3GPP TR 23.713 V0.4.0, submitted in IDS) and Kim et al. (US 20160128116 A1) teaches receiving a relay selection rule, ProSe Relay UE ID, connectivity information, but TS 23.303-TR 23.713-Kim do not teach at least one relay radio layer condition comprising a provisioned ProSe Relay Indication (PRI) indicating a relay selection policy for accessing the network, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416